SBL Fund One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated July 14, 2011 to the Prospectus Dated May 1, 2011 Series J (Mid Cap Growth Series) The Lowest Quarter Return in the Performance Information section of the Summary for Series J is removed and replaced with the following: Lowest Quarter Return 4Q 2008-28.87% Series X (Small Cap Growth Series) The Highest Quarter Return in the Performance Information section of the Summary for Series X is removed and replaced with the following: Highest Quarter Return 1Q 200029.18% Please Retain This Supplement For Future Reference
